UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------X
ROBERT RODRIGUEZ and JOVANNY PICHARDO,

                          Plaintiffs,                                      1:17 Civ. 04344 (JMF)

     -against-


BEN CARSON, in his capacity as the Secretary
of the UNITED STATES DEPARTMENT
OF HOUSING & URBAN DEVELOPMENT;
And the UNITED STATES DEPARTMENT OF
HOUSING & URBAN DEVELOPMENT,

                           Defendants.
----------------------------------------------------------------------X




           PLAINTIFFS’ REPLY MEMORANDUM OF LAW
   IN SUPPORT OF THEIR MOTION FOR A PERMANENT INJUNCTION
DIRECTING RETROACTIVE ADJUSTMENT OF THEIR RENTAL SUBSIDIES



                                                     EDWARD JOSEPHSON, of counsel
                                                     ROOPAL PATEL, of counsel
                                                     LEGAL SERVICES – NYC
                                                     105 Court Street
                                                     Brooklyn NY 11201
                                                     Tel. 718.237.5538
                                                     Attorneys for the Plaintiffs


                                                     CASSANDRA CHARLES,
                                                     Of counsel to Jeanette Zelhof, Esq.
                                                     Mobilization for Justice, Inc.
                                                     100 William Street, 6th Floor
                                                     New York, NY 10038
                                                     Tel. 212.417.3755
                                                     Attorneys for Plaintiffs Robert Rodriguez and
                                                     Jovanny Pichardo



                                                        1
                        TABLE OF CONTENTS



PRELIMINARY STATEMENT                               1


    I.   HUD FAILS TO ESTABLISH THAT NO FUNDS ARE
         AVAILABLE FOR THE REIMBURSEMENT OF
         PLAINTIFFS’ OVERPAYMENTS.                  2




CONCLUSION                                          4




                               2
                                 PRELIMINARY STATEMENT

        On March 29, 2019, this court granted summary judgment in favor of Plaintiffs Robert

Rodriguez and Jovanny Pichardo, holding that HUD had misread the provisions of 42 U.S.C. §

1437f(t), and finding that “by misreading the statute, HUD is requiring two of the Plaintiffs to

pay more than the statute says they should have to pay.” Upon HUD’s refusal to reimburse

Plaintiffs for the rent they had overpaid, Plaintiffs moved for an injunction directing HUD to

recalculate their rent shares and issue them subsidy credits retroactive to the date of the first

unlawful rent charges, and to direct HPD to take whatever measures were necessary to effectuate

that result.

        HUD now argues that although HPD was allocated $443 million for its voucher program

in Fiscal Year 2019, and currently retains over $45 million in a “reserve account,” HUD is

powerless to direct HPD to expend the approximately $60,000 necessary to make Plaintiffs

whole. HUD further argues that nowhere in its vast budget, including over $20 billion for the

Section 8 program alone, is there $60,000 in discretionary funding that can be allocated to

Plaintiffs without violating the Appropriations Clause of the U.S. Constitution. For the reasons

stated below, HUD’s arguments are unpersuasive and Plaintiffs’ motion should be granted.




                                                  1
             I.      HUD FAILS TO ESTABLISH THAT NO FUNDS ARE
                     AVAILABLE FOR THE REIMBURSEMENT OF PLAINTIFFS’
                     OVERPAYMENTS.

        HUD does not dispute that due to its misinterpretation of the Enhanced Voucher statute,

Plaintiff Robert Rodriguez was compelled to pay approximately $25,000 more than his lawful

rent share for the period since November 2016, or that Plaintiff Jovanny Pichardo has overpaid

more than $35,000 for the period since November 2011.

        HUD admits that HPD was allocated $443 million in Section 8 renewal funding for the

fiscal year that terminates in September 2019, and that HPD has retained $45.6 million in

“unspent surplus reserve funds from prior calendar years” in an “ACC reserve account.”

Declaration of Miguel Fontanez, ECF No. 120, pars 13, 20, 21. Indeed, HUD further admits that

“a reimbursement paid to a tenant for an improperly calculated tenant rent share would be a

permissible use of HPD’s HAP funds.” Id., par. 5; HUD’s Memorandum of Law, ECF No. 119,

at 13. Because ample funds are admittedly available for the purposes sought by Plaintiffs,

HUD’s arguments regarding the Appropriations Clause are irrelevant, at least as to the funds

already allocated to HPD.1

        HUD implausibly argues that HUD has “no coercive authority over HPD” that would

permit it to direct a reimbursement to Plaintiffs. HUD’s Memorandum of Law, ECF No. 119, at

14. This conclusory assertion is belied by HUD’s own statements regarding its Annual

Contributions Contract (ACC) with HPD. HUD acknowledges that under Section 12 of the ACC

contract, it may direct HPD to use funds to remedy inadequate administration of the Section 8


1
         HUD, however, has also failed to establish that nowhere in its $20 billion Section 8 budget can there be
found $60,000 in administrative or discretionary funds that could be used to reimburse Plaintiffs. Nor has HUD
explained why, even for the purposes of complying with a court order, it could not extend the deadline for HPD to
apply for some of the $100 million set aside for “unforeseen circumstances,” whose allocation is not specifically
mandated by Congress. See, Fontanez Decl., pars 16-18. HUD also does not explain why it could not allocate funds
for reimbursing Plaintiffs out of the appropriations for the fiscal year commencing November 2019, which will
presumably exceed $60,000. Id., par. 4.

                                                       2
program “in accordance with HUD requirements.” Id. Although HUD argues that it has made no

determination that HPD’s administration of its program was inadequate, this court, in effect, has

already made that determination by finding that HUD, and HPD at HUD’s direction, underpaid

Plaintiffs’ housing subsidies in violation of the governing statute. Under these circumstances,

HUD does not have discretion to make a determination contrary to the court’s ruling, and cannot

argue that a decision as to whether to direct reimbursement of Plaintiffs from clearly available

funds is “HUD’s alone.” See, Bhattacharya v. Chicago Housing Authority, 2017 WL 1197095,

at *8 (N.D. Ill. 2017) (HUD “retains the authority to set guidelines for how the public housing

projects are to be operated and managed”); Brighton Village Nominee Trust v. Malyshev, 2004

WL 594974 (D. Mass. 2004) (directing reimbursement of tenants for “excess rent payments”

pursuant to APA).

       HUD, moreover, clearly had authority to direct HPD to comply with its new rent

calculation procedures by a date certain, with adjustments made retroactive to July 1, 2019. See,

HUD Memorandum, ECF No. 199, at 8. HUD does not explain why it cannot use that same

authority to direct a full retroactive reimbursement for the Plaintiffs.




                                                  3
                                         CONCLUSION

       This court, therefore, should grant Plaintiffs’ motion, and enjoin HUD to exercise its

authority to direct HPD to reimburse Plaintiffs for all underpaid subsidy amounts, or reimburse

Plaintiffs directly using discretionary funding.

Dated: July 17, 2019
       New York, New York

                                              Respectfully Submitted,


                                              s/
                                              EDWARD JOSEPHSON, of counsel
                                              ROOPAL PATEL, of counsel
                                              Legal Services – NYC
                                              105 Court Street
                                              Brooklyn NY 11201
                                              Tel. 718.237.5538
                                              Attorneys for the Plaintiffs




                                              CASSANDRA CHARLES,
                                              Of counsel to Jeanette Zelhof, Esq.
                                              Mobilization for Justice, Inc.
                                              100 William Street, 6th Floor
                                              New York, NY 10038
                                              Tel. 212.417.3755
                                              Attorneys for Plaintiffs Robert Rodriguez and
                                              Jovanny Pichardo




                                                   4
